
	
		III
		112th CONGRESS
		2d Session
		S. RES. 481
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Lugar (for himself,
			 Mr. Kerry, Mr.
			 Inhofe, Mr. Webb,
			 Ms. Ayotte, Mr.
			 Cochran, and Mr. Inouye)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Celebrating the 60th Anniversary of the
		  United States-Philippines Mutual Defense Treaty and the vitality of the overall
		  bilateral relationship.
	
	
		Whereas Filipinos and Americans fought together in World
			 War II, and an estimated 1,000,000 Filipinos gave their lives to defend
			 freedom;
		Whereas the United States and the Republic of the
			 Philippines signed the United States-Philippines Mutual Defense Treaty in
			 1951;
		Whereas the Philippines and the United States are
			 longstanding allies, as demonstrated by the Mutual Defense Treaty, cooperation
			 in conflicts since World War II, and the United States designation of the
			 Philippines as a Major Non-NATO Ally;
		Whereas the Clark Veterans Cemetery in the Philippines is
			 the final resting place for the remains of thousands of United States and
			 Filipino veterans from the United States Army, United States Marines Corps,
			 United States Navy, United States Air Force, United States Coast Guard,
			 Philippine Scouts, and their dependents from seven wars since 1900;
		Whereas the United States Government administered and
			 cared for the Clark Veterans Cemetery from 1900 to 1991;
		Whereas the United States Government seeks to maintain an
			 alliance with the Government of the Philippines that promotes peace and
			 stability in Southeast and East Asia, rule of law and human rights, economic
			 growth, counter-terrorism efforts, and maritime security;
		Whereas United States naval ships visit Philippines’
			 ports, and the United States and Philippines’ military forces participate in
			 combined military exercises under the Visiting Forces Agreement established in
			 1998;
		Whereas the people and Governments of the United States
			 and the Philippines share a common interest in maintaining freedom of
			 navigation, unimpeded lawful commerce, and transit of people across the seas
			 and subscribe to a rules-based approach in resolving competing claims in
			 maritime areas through peaceful, collaborative, multilateral, and diplomatic
			 processes within the framework of international law;
		Whereas the Philippines has served ably for the past three
			 years as the Association of Southeast Asian Nations (ASEAN) country coordinator
			 for the United States;
		Whereas the United States Government and the Government of
			 the Philippines work closely together in the struggle against terrorism to make
			 local communities safer and help establish an environment conducive to good
			 governance and development;
		Whereas the navy of the Government of the Philippines has
			 received a United States Coast Guard cutter and assistance in establishing a
			 coastal radar system to enhance its monitoring of its waters, with a second
			 cutter due to be transferred soon;
		Whereas the United States Government works closely with
			 the Government of the Philippines on humanitarian and disaster relief
			 activities, and in the past has provided prompt assistance to make United
			 States troops, equipment, assets, and disaster relief assistance
			 available;
		Whereas the Mutual Defense Board and the Security
			 Engagement Board serve as important platforms for the continuing stability of
			 the long-standing alliance between the Philippines and the United States in a
			 rapidly changing global and regional environment;
		Whereas the Bilateral Security Dialogue is an important
			 policy venue for setting the policy direction and providing guidance for all
			 aspects of the alliance relationship;
		Whereas Philippines military forces have supported over
			 the years many United Nations peacekeeping operations worldwide;
		Whereas the United States ranks as one of the Philippines’
			 top trading partners, with 11 percent of the Philippines’ imports coming from
			 the United States and 15 percent of exports from the Philippines delivered to
			 the United States in 2010;
		Whereas total United States foreign direct investment in
			 the Philippines was approximately $7,000,000,000 at the end of 2009;
		Whereas the Philippines is one of four countries that has
			 been invited to participate in the new Partnership for Growth Initiative, which
			 promotes broad-based economic growth in emerging markets;
		Whereas many Americans and Filipinos have participated in
			 people-to-people programs such as the Peace Corps, the International Visitor
			 Leadership Programs, the Aquino Fellowship, Eisenhower Fellowships, and the
			 Fulbright Scholar Program;
		Whereas an estimated 4,000,000 people living in the United
			 States are of Filipino ancestry, over 300,000 United States citizens live in
			 the Philippines, and an estimated 600,000 United States citizens travel to the
			 Philippines each year;
		Whereas the U.S.-Philippines Society was recently
			 established to broaden and expand interaction between and understanding of the
			 United States and the Philippines in the areas of security, trade, investments,
			 tourism, the environment, history, education, and culture;
		Whereas the alliance between the United States and the
			 Philippines is founded on core values that aim to promote and preserve
			 democracy, freedom, peace, and justice, and is fortified by the two nations’
			 partnerships in defending these values;
		Whereas the Government of the Philippines seeks to improve
			 governance, strengthen the rule of law, and further develop accountable,
			 democratic institutions that can better safeguard human rights, secure justice,
			 and promote equitable economic development;
		Whereas His Excellency Benigno S. Aquino III, President of
			 the Republic of the Philippines, is scheduled to visit the United States in
			 June 2012; and
		Whereas Secretary of State Hillary Clinton and Secretary
			 of Defense Leon Panetta met with their Philippine counterparts in Washington,
			 D.C. on April 30, 2012, and reaffirmed that the United States and the
			 Philippines are longstanding allies, that the United States Government is fully
			 committed to honoring mutual obligations with the Philippines, and that the
			 alliance continues to serve as a pillar of the Philippines-United States
			 relationship and a source of stability in the region: Now, therefore, be
			 it
		
	
		That—
			(1)the
			 Senate—
				(A)celebrates the
			 60th Anniversary of the United States-Philippines Mutual Defense Treaty and the
			 vitality of the overall bilateral relationship;
				(B)confirms the
			 alliance’s centrality and enduring value as one of the key pillars of peace,
			 stability, and prosperity in the Asia-Pacific region and as a key tool in
			 addressing the emerging security environment in the region; and
				(C)encourages both
			 countries to continue high-level consultations; and
				(2)it is the sense
			 of the Senate that—
				(A)the United States
			 Government should use the U.S.-Philippines Bilateral Security Dialogue and the
			 Mutual Defense Board and Security Engagement Board to promote greater alliance
			 cooperation and enhance bilateral security ties, including support for
			 Philippine defense modernization, for the rotational presence of United States
			 Armed Forces in the Philippines and for increased humanitarian and disaster
			 relief preparedness activities;
				(B)the United States
			 Government should redouble efforts to expand and deepen the economic
			 relationship with the Government of the Philippines toward achieving
			 broad-based economic development in that country, including by working on new
			 bilateral initiatives that support the efforts of the Government of the
			 Philippines to reform its economy and enhance its competitiveness, and through
			 trade-capacity building;
				(C)the Government of
			 the Philippines should continue its efforts to strengthen its democratic
			 institutions to fight corruption, curtail politically motivated violence and
			 extrajudicial killings, expand economic opportunity, and tackle internal
			 security challenges;
				(D)after close
			 consultation with the Government of the Philippines, the United States
			 Government should designate an appropriate United States entity to be
			 responsible for making necessary arrangements to ensure ongoing maintenance of
			 Clark Veterans Cemetery in the Philippines; and
				(E)the United States
			 Government should continue efforts to assist the Government of the Philippines
			 in the areas of maritime security, maritime domain awareness, humanitarian
			 assistance and disaster relief, and related communications infrastructure to
			 enable enhanced information-sharing and overall military
			 professionalization.
				
